Citation Nr: 1631448	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  13-07 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a breathing disorder, claimed as shortness of breath due to asbestos exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to October 1969, with confirmed service in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In May 2016, the Veteran was afforded a hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is associated with the record.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

In May 2016, prior to the promulgation of a Board decision, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a breathing disorder, claimed as shortness of breath due to asbestos exposure.  




CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a breathing disorder, claimed as shortness of breath due to asbestos exposure, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the veteran.  38 C.F.R. § 20.204(c).

During a May 2016 Board hearing, the Veteran stated that he wished to withdraw the appeal of the claim to entitlement to service connection for shortness of breath due to asbestos exposure.  A written transcript of that hearing is associated with the Veteran's electronic claims file.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  As such, the Board finds that the Veteran has withdrawn his appeal and, accordingly, the Board does not have jurisdiction to review the appeal.  Thus, the issue of entitlement to service connection for a breathing disorder, claimed as shortness of breath due to asbestos exposure is dismissed.  38 U.S.C.A. § 7105(d)(5).


ORDER

The appeal for the issue of entitlement to service connection for a breathing disorder, claimed as shortness of breath due to asbestos exposure, is dismissed.



REMAND

The Board's review of the record reveals that further development is warranted before the claim of entitlement to service connection for an acquired psychiatric disability is decided. 

The Veteran contends that he has an acquired psychiatric disability, to include anxiety, depression, panic attacks, and posttraumatic stress disorder (PTSD), related to his active service.  Specifically, he asserts that his variously diagnosed psychiatric disorder is due to stress from hiding in trenches during an April 1969 mortar and rocket attack on his base that caused a series of explosions at an ammunition dump site.  Further, a Vet Center readjustment counselor noted the Veteran experienced additional stressful incidents in Vietnam of viewing body bags while working in construction at a Da Nang hospital and having a rocket land within 30 to 40 feet from his guard post.

In an October 2012 VA examination report, the Veteran was diagnosed with generalized anxiety disorder and major depressive disorder.  The examiner declined to provide a diagnosis of PTSD because the Veteran did not meet Criterion B, persistent re-experiencing of a traumatic event, or Criterion C, persistent avoidance of stimuli associated with the trauma.  The Veteran reported that he served in Vietnam with a construction battalion, did not participate in combat, witnessed an ammunition dump explode, and received incoming fire.  He indicated that he first sought treatment in 2001 after a serious car accident and was recently hospitalized after an overdose on his medication following a September 2012 car accident that reminded him of the prior event.  The examiner opined that symptoms of anxiety and depression resulted in occupational and social impairment with reduced reliability and productivity but did not provide opinions on the etiology of the Veteran's generalized anxiety disorder and major depressive disorder.

The Board finds the October 2012 VA examination report inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Specifically, the October 2012 examination report shows that the examiner diagnosed generalized anxiety disorder and major depressive disorder but did not provide an opinion with adequate supporting rationale as to whether either psychiatric disability was related to the Veteran's active duty.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the VA examiner opined that the Veteran did not have PTSD related to claimed stressors of ammunition dump explosions and incoming rocket and mortar fire in Vietnam because he did not persistently re-experience a traumatic event or avoid stimuli associated with the trauma, but did not account for the Veteran's statements that he had nightmares of Vietnam ever since service or an August 2011 Vet Center letter that indicated the Veteran had a diagnosis of PTSD.  Moreover, private medical evidence received after the October 2012 examination included a November 2012 statement from L.E. that the Veteran's anxiety and depression were related to active service in Vietnam and a May 2016 statement from Dr. Orinda that also noted a diagnosis of PTSD.  Therefore, the claim must be remanded for another VA examination that provides opinions addressing all relevant evidence of record.    

The Board also finds that the duty to assist the Veteran has not been met in regards to obtaining all relevant medical records to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§  5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

At a May 2016 hearing, the Veteran reported current private treatment with Dr. Orinda and that he received treatment at a Vet Center for a few years.  Review of the record indicates that private treatment records related to mental health treatment with Dr. Ingrid Orinda beginning December 2012 are not currently included in the evidence of record.  In addition, an August 2011 statement from a Vet Center readjustment counselor mentioned that the Veteran received treatment at the Elkton Vet Center and September 2012 VA treatment records also noted the Veteran was seen bi-weekly at the Aberdeen Vet Center.  To date, no Vet Center treatment records have been associated with the record.  Therefore, further development to obtain those records is in order.  

Further, the Veteran also reported receiving Social Security Administration (SSA) disability benefits due to anxiety and depression. The Board notes that the record does not show that the Veteran's SSA records have been requested or obtained.  Since records in possession of the SSA could be supportive of the claims on appeal, further development to obtain such documentation is also in order.

As the case must be remanded, efforts should also be made to obtain all outstanding records pertinent to the issue on appeal, including any outstanding VA treatment records from November 2012 to the present.

In light of these circumstances, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any other outstanding records pertinent to the issue on appeal, to include VA treatment records for the time period from November 2012 to the present, private treatment records from Dr. Orinda, and any additional VA records from the Elkton and Aberdeen Vet Centers.

2. The RO or the AMC should also undertake appropriate development to obtain a copy of any SSA decision for the Veteran and any records associated with the SSA decision.

3. Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each acquired psychiatric disorder present during the period of the claim and provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to his active service.  

The rationale for all opinions expressed should also be provided.  The examiner should specifically discuss the November 2012 statement from L.E. that the Veteran's anxiety and depression are related to his active service in Vietnam and the August 2011 Vet Center letter and May 2016 statement from Dr. Orinda that noted diagnoses of PTSD.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


